Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This action is responsive to the Amendment filed on 08/31/2022.  Claims 1-4, 10-13, and 16-19 have been amended.  Claims 1-20 are pending in the case.  Claims 1, 10 and 16 are independent claims.

Claim Objections
Claim 10 is objected to because of the following informalities: wrong antecedent basis for “the user” because “the user” was not introduced earlier, therefore “the user” should be “a user”.  
Claims 12 and 18 are objected to because of the following informalities: “for one of the one or more users” should be “for one of the one or more device-users” based on that “a… one or more device-users” were introduced before and claim 2 which recites similar amended subject matter.  To expediate prosecution, the Examiner will interpret “for one of the one or more users” as “for one of the one or more device-users”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-20 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Partio et al (US 20150304786 A1) in view of Li et al (US 11044567 B1).
 	Referring to claim 1, Partio discloses a computer-implemented method comprising: 
 	obtaining, by a device, a physical location of a sensor on the device; ([0013] of the current Specification defines “sensor” as “cameras” and/or “microphones”.  Here, as shown in Fig. 10, and [0131] of Partio, first microphone 811 and second microphone 821 physically located on the device the user is holding)
 	determining, by the device, that quality of data captured by the sensor physically located on the device is degraded based on a comparison of the captured data to a quality threshold; ([0021]-[0027] of Partio, “where the display shows a partially blocked or faulty microphone the user can touch or hover touch the displayed graphical representation to send an indicator to the control unit to control the audio signal input from the microphone (in other words switch the microphone on or off, control the mixing of the audio signal, control the crossfading from the microphone etc.” and “The detector may comprises a signal level detector configured to determine a signal level of the at least one audio signal from the at least one microphone differs significantly compared to a defined threshold value”);
wherein the quality threshold is based in part on “historical signal level” for a device-user; ([0007] of Partio discloses defining quality threshold value based on historical signal level for at least one of the sensor/microphone) and 
 	in response to determining that the quality of the data captured by the sensor is degraded, displaying a visual indicator on a display of the device, wherein the visual indicator includes at least one non-textual component that directs a user to the physical location of the sensor on the device.  (Figs. 9 and 10 and [0132] and [0133] of Partio, “the symbol or graphical representation can be located on the display at a location near to the microphone location but away from any possible ‘touch’ detected area—otherwise the displayed symbol or graphical representation may be blocked by the same object blocking the microphone” and “the apparatus can be configured in some embodiments to generate a graphical representation associated with the microphone operational parameter which comprises at least one of: generating a graphical representation of a functioning microphone for a fully functional microphone, such as the ‘#’ symbol shown in FIGS. 9 and 10, generating a graphical representation of a faulty microphone for a faulty microphone, such as an image of a microphone with a line though it, generating a graphical representation of a blocked microphone for a partially blocked microphone, such as the T symbol shown in FIGS. 9 and 10, and generating a graphical representation of a shadowed microphone for a shadowed microphone.”) 
	Partio does not specifically disclose “historical signal level” being “historical device usage data.”
	However, Li discloses historical usage data associated with a user with particular user profile associated with the device (col. 7, lines 32-44 of Partio, “The user registry may also include information associated with usage of the devices 102. It should also be understood that a user account may be associated with one or more than one user profiles. It should also be understood that the term “user account” may be used to describe a set of data and/or functionalities associated with a given account identifier. For example, data identified, determined, and/or generated while using some or all of the system 100 may be stored or otherwise associated with an account identifier. Data associated with the user accounts may include, for example, account access information, historical usage data, device-association data, and/or preference data.”)
Partio and Li analogous art because both references concern tracking user behavior on a screen.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Partio’s tracking historical signal of a sensor with tracking historical usage data of the device for the user with particular user’s profile registration as taught by Li.  The motivation for doing so would have been to easily track user usage associated with the particular user’s account including any device associated data to monitor and better understand the user behavior.
	
 	Referring to claim 2, Partio in view of Li disclose the method of claim 1, wherein the quality threshold is further based, at least in part, on a sensor profile for the sensor developed based on historical performance data for the sensor.  ([0058] of Partio, the defined threshold value may be a historical signal level for the at least one microphone, where the sensor profile is the different microphones)

 	Referring to claim 3, Partio in view of Li disclose the method of claim 1, wherein the historical device usage data for the device-user is obtained from a respective user profile for one or more device-users, where each respective user profile is based on respective historical device usage data for one of the one or more device-users ([0058] of Partio, the defined threshold value may be a historical signal level for the at least one microphone, where the sensor profile is the different microphones.  And further, disclosed in [0131]-[0132] of Partio, where the indicator of microphone/speaker quality can be modified by the user’s habits, hence based on historical device usage data (habits) of that user’s profile of habits of holding the phone.  Further, col. 7, lines 32-44 of Partio, “The user registry may also include information associated with usage of the devices 102. It should also be understood that a user account may be associated with one or more than one user profiles. It should also be understood that the term “user account” may be used to describe a set of data and/or functionalities associated with a given account identifier. For example, data identified, determined, and/or generated while using some or all of the system 100 may be stored or otherwise associated with an account identifier. Data associated with the user accounts may include, for example, account access information, historical usage data, device-association data, and/or preference data.”).

 	Referring to claim 5, Partio in view of Li disclose the method of claim 1, wherein the visual indicator is displayed on the display of the device at a location proximate to the physical location of the sensor.   (Figs. 9 and 10 and [0132] and [0133] of Partio, “the symbol or graphical representation can be located on the display at a location near to the microphone location but away from any possible ‘touch’ detected area—otherwise the displayed symbol or graphical representation may be blocked by the same object blocking the microphone” and “the apparatus can be configured in some embodiments to generate a graphical representation associated with the microphone operational parameter which comprises at least one of: generating a graphical representation of a functioning microphone for a fully functional microphone, such as the ‘#’ symbol shown in FIGS. 9 and 10, generating a graphical representation of a faulty microphone for a faulty microphone, such as an image of a microphone with a line though it, generating a graphical representation of a blocked microphone for a partially blocked microphone, such as the T symbol shown in FIGS. 9 and 10, and generating a graphical representation of a shadowed microphone for a shadowed microphone.”)

 	Referring to claim 10, Partio discloses a computing device comprising: 
 	a display; ([0101] of Partio, display)
 	a sensor configured to capture data; ([0013] of the current Specification defines “sensor” as “cameras” and/or “microphones”.  Here, as shown in Fig. 10, and [0131] of Partio, first microphone 811 and second microphone 821 physically located on the device the user is holding) and 
 	a processor communicatively coupled to the sensor and to the display, ([0099] of Partio, processor) wherein the processor is configured to: 
 	P202006524US01Page 23 of 27identify a physical location of the sensor on the computing device; ([0013] of the current Specification defines “sensor” as “cameras” and/or “microphones”.  Here, as shown in Fig. 10, and [0131] of Partio, first microphone 811 and second microphone 821 physically located on the device the user is holding)
determine that quality of data captured by the sensor is degraded based on a comparison of the captured data to a quality threshold; ([0021]-[0027] of Partio, “where the display shows a partially blocked or faulty microphone the user can touch or hover touch the displayed graphical representation to send an indicator to the control unit to control the audio signal input from the microphone (in other words switch the microphone on or off, control the mixing of the audio signal, control the crossfading from the microphone etc.” and “The detector may comprises a signal level detector configured to determine a signal level of the at least one audio signal from the at least one microphone differs significantly compared to a defined threshold value”) 
wherein the quality threshold is based in part on “historical signal level” for a device-user; ([0007] of Partio discloses defining quality threshold value based on historical signal level for at least one of the sensor/microphone) and 
 	in response to determining that the quality of the data captured by the sensor is degraded, displaying a visual indicator on the display, wherein the visual indicator includes at least one non-textual component configured to guide the user in alleviating a potential cause of the degraded quality of the data captured by the sensor.  (Figs. 9 and 10 and [0132] and [0133] of Partio, “the symbol or graphical representation can be located on the display at a location near to the microphone location but away from any possible ‘touch’ detected area—otherwise the displayed symbol or graphical representation may be blocked by the same object blocking the microphone” and “the apparatus can be configured in some embodiments to generate a graphical representation associated with the microphone operational parameter which comprises at least one of: generating a graphical representation of a functioning microphone for a fully functional microphone, such as the ‘#’ symbol shown in FIGS. 9 and 10, generating a graphical representation of a faulty microphone for a faulty microphone, such as an image of a microphone with a line though it, generating a graphical representation of a blocked microphone for a partially blocked microphone, such as the T symbol shown in FIGS. 9 and 10, and generating a graphical representation of a shadowed microphone for a shadowed microphone.” Hence the visual indicator is indicating that the microphone is blocked with the symbols or a “shadowed microphone”.)
 	Partio does not specifically disclose “historical signal level” being “historical device usage data.”
	However, Li discloses historical usage data associated with a user with particular user profile associated with the device (col. 7, lines 32-44 of Partio, “The user registry may also include information associated with usage of the devices 102. It should also be understood that a user account may be associated with one or more than one user profiles. It should also be understood that the term “user account” may be used to describe a set of data and/or functionalities associated with a given account identifier. For example, data identified, determined, and/or generated while using some or all of the system 100 may be stored or otherwise associated with an account identifier. Data associated with the user accounts may include, for example, account access information, historical usage data, device-association data, and/or preference data.”)
Partio and Li analogous art because both references concern tracking user behavior on a screen.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Partio’s tracking historical signal of a sensor with tracking historical usage data of the device for the user with particular user’s profile registration as taught by Li.  The motivation for doing so would have been to easily track user usage associated with the particular user’s account including any device associated data to monitor and better understand the user behavior.

 	Referring to claims 11 and 17, Partio in view of Li disclose the computing device of claim 10, wherein the processor is configured to:  develop a sensor profile for the sensor based on historical performance data for the sensor; and determine the quality threshold in part on the sensor profile.  ([0058] of Partio, the defined threshold value may be a historical signal level for the at least one microphone, where the sensor profile is the different microphones)

 	Referring to claims 12 and 18, Partio in view of Li disclose the computing device of claim 10, wherein the historical device usage data for the device-user is obtained from a respective user profile for one or more device-users, where each respective user profile is based on respective historical device usage data for one of the one or more users. ([0058] of Partio, the defined threshold value may be a historical signal level for the at least one microphone, where the sensor profile is the different microphones.  And further, disclosed in [0131]-[0132] of Partio, where the indicator of microphone/speaker quality can be modified by the user’s habits, hence based on historical device usage data (habits) of that user’s profile of habits of holding the phone.  Further, col. 7, lines 32-44 of Partio, “The user registry may also include information associated with usage of the devices 102. It should also be understood that a user account may be associated with one or more than one user profiles. It should also be understood that the term “user account” may be used to describe a set of data and/or functionalities associated with a given account identifier. For example, data identified, determined, and/or generated while using some or all of the system 100 may be stored or otherwise associated with an account identifier. Data associated with the user accounts may include, for example, account access information, historical usage data, device-association data, and/or preference data.”).

 	Referring to claims 13 and 19, Partio in view of Li disclose the computing device of claim 10, wherein the visual indicator is displayed on the display of the computing device at a location proximate to the physical location of the sensor.   (Figs. 9 and 10 and [0132] and [0133] of Partio, “the symbol or graphical representation can be located on the display at a location near to the microphone location but away from any possible ‘touch’ detected area—otherwise the displayed symbol or graphical representation may be blocked by the same object blocking the microphone” and “the apparatus can be configured in some embodiments to generate a graphical representation associated with the microphone operational parameter which comprises at least one of: generating a graphical representation of a functioning microphone for a fully functional microphone, such as the ‘#’ symbol shown in FIGS. 9 and 10, generating a graphical representation of a faulty microphone for a faulty microphone, such as an image of a microphone with a line though it, generating a graphical representation of a blocked microphone for a partially blocked microphone, such as the T symbol shown in FIGS. 9 and 10, and generating a graphical representation of a shadowed microphone for a shadowed microphone.”)

 	Referring to claim 16, Partio discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor, ([0099] of Partio, processor) causes the processor to: 
identify a physical location of a sensor on a computing device; ([0013] of the current Specification defines “sensor” as “cameras” and/or “microphones”.  Here, as shown in Fig. 10, and [0131] of Partio, first microphone 811 and second microphone 821 physically located on the device the user is holding)
	determining that quality of data captured by the sensor physically located on the device is degraded based on a comparison of the captured data to a quality threshold; ([0021]-[0027] of Partio, “where the display shows a partially blocked or faulty microphone the user can touch or hover touch the displayed graphical representation to send an indicator to the control unit to control the audio signal input from the microphone (in other words switch the microphone on or off, control the mixing of the audio signal, control the crossfading from the microphone etc.” and “The detector may comprises a signal level detector configured to determine a signal level of the at least one audio signal from the at least one microphone differs significantly compared to a defined threshold value”) 
 	wherein the quality threshold is based in part on “historical signal level” for a device-user; ([0007] of Partio discloses defining quality threshold value based on historical signal level for at least one of the sensor/microphone) and 
 	in response to determining that the quality of the data captured by the sensor is degraded, displaying a visual indicator on a display, wherein the visual indicator includes at least one non-textual component that directs a user to the physical location of the sensor on the computing device.  (Figs. 9 and 10 and [0132] and [0133] of Partio, “the symbol or graphical representation can be located on the display at a location near to the microphone location but away from any possible ‘touch’ detected area—otherwise the displayed symbol or graphical representation may be blocked by the same object blocking the microphone” and “the apparatus can be configured in some embodiments to generate a graphical representation associated with the microphone operational parameter which comprises at least one of: generating a graphical representation of a functioning microphone for a fully functional microphone, such as the ‘#’ symbol shown in FIGS. 9 and 10, generating a graphical representation of a faulty microphone for a faulty microphone, such as an image of a microphone with a line though it, generating a graphical representation of a blocked microphone for a partially blocked microphone, such as the T symbol shown in FIGS. 9 and 10, and generating a graphical representation of a shadowed microphone for a shadowed microphone.”) 
 	Partio does not specifically disclose “historical signal level” being “historical device usage data.”
	However, Li discloses historical usage data associated with a user with particular user profile associated with the device (col. 7, lines 32-44 of Partio, “The user registry may also include information associated with usage of the devices 102. It should also be understood that a user account may be associated with one or more than one user profiles. It should also be understood that the term “user account” may be used to describe a set of data and/or functionalities associated with a given account identifier. For example, data identified, determined, and/or generated while using some or all of the system 100 may be stored or otherwise associated with an account identifier. Data associated with the user accounts may include, for example, account access information, historical usage data, device-association data, and/or preference data.”)
Partio and Li analogous art because both references concern tracking user behavior on a screen.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Partio’s tracking historical signal of a sensor with tracking historical usage data of the device for the user with particular user’s profile registration as taught by Li.  The motivation for doing so would have been to easily track user usage associated with the particular user’s account including any device associated data to monitor and better understand the user behavior.
	

Claims 6, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Partio et al (US 20150304786 A1) in view of Li et al (US 11044567 B1) and in further view of Parshionikar (US 20200249752 A1).
 	Referring to claim 6, Partio in view of Li disclose the method of claim 5.  Partio in view of Li do not disclose “wherein the non-textual component of the visual indicator includes a plurality of concentric partial circles centered” near the physical location of the sensor.  (even though as explained above, Partio discloses of symbols indicating the physical location of the sensor)
	However, Parshionikar discloses the non-textual component of the visual indicator includes a plurality of concentric partial circles centered ([0309] of Parshionikar, visual indicator can also be circles)
Partio and Li and Parshionikar analogous art because both references concern tracking user behavior on a screen.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Partio’s tracking historical signal of a sensor with tracking historical usage data of the device for the user with particular user’s profile registration as taught by Li with different indicators such as animation or circular indicators as taught by Parshionikar.  The motivation for doing so would have been to use different visual indicators to draw user’s attention to the event or things that require the user’s attention, such an animation, symbols, etc.. 

	
 	Referring to claim 7, Partio in view of Li disclose the method of claim 1.  Partio in view of Li do not disclose “wherein the non-textual component is animated” to direct the user to the physical location of the sensor. (even though as explained above, Partio discloses of symbols indicating the physical location of the sensor)
 	However, Parshionikar discloses the non-textual component is animated ([0309] of Parshionikar, visual indicator can also be animated)
Partio and Li and Parshionikar analogous art because both references concern tracking user behavior on a screen.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Partio’s tracking historical signal of a sensor with tracking historical usage data of the device for the user with particular user’s profile registration as taught by Li with different indicators such as animation or circular indicators as taught by Parshionikar.  The motivation for doing so would have been to use different visual indicators to draw user’s attention to the event or things that require the user’s attention, such an animation, symbols, etc.. 

 	Referring to claim 15, Partio in view of Li disclose the computing device of claim 10.  Partio in view of Li do not disclose “wherein the at least one non-textual component of the visual indicator is animated” to direct the user to the physical location of the sensor. (even though as explained above, Partio discloses of symbols indicating the physical location of the sensor)
 	However, Parshionikar discloses wherein the at least one non-textual component of the visual indicator is animated ([0309] of Parshionikar, visual indicator can also be animated)
Partio and Li and Parshionikar analogous art because both references concern tracking user behavior on a screen.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Partio’s tracking historical signal of a sensor with tracking historical usage data of the device for the user with particular user’s profile registration as taught by Li with different indicators such as animation or circular indicators as taught by Parshionikar.  The motivation for doing so would have been to use different visual indicators to draw user’s attention to the event or things that require the user’s attention, such an animation, symbols, etc.. 

 	Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Partio et al (US 20150304786 A1) in view of Li et al (US 11044567 B1) and in further view of Bargetzi et al (US 20190172464 A1).
 	Referring to claims 8 and 20, Partio in view of Li disclose the method of claim 1.  Partio in view of Li do not disclose wherein the non-textual component of the visual indicator includes a diagram of the device displayed on the display, the diagram illustrating the physical location of the sensor.  
	However, Bargetzi discloses of non-textual component of the visual indicator includes a diagram of the device displayed on the display, the diagram illustrating the physical location of the sensor (as shown in Fig. 7 and [0377] of Bargetzi, the proximity sensors are being shown in a diagram, where the sensors are indicated in the room of their physical location.)
Partio and Li and Bargetzi analogous art because both references concern tracking user behavior on a screen.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Partio’s tracking historical signal of a sensor with tracking historical usage data of the device for the user with particular user’s profile registration as taught by Li with diagram showing the location of the sensors as taught by Bargetzi.  The motivation for doing so would have been to  discern the presence or location of a user, which can assist in determining which room the command to the controllable device is directed towards so the user can easily locate where the sensors are ([0377] of Bargetzi).

 	Referring to claim 14, Partio in view of Li disclose the computing device of claim 10.  Partio in view of Li do not disclose wherein the at least one the non-textual component of the visual indicator includes a diagram of the device displayed on the display, the diagram illustrating the physical location of the sensor.  
	However, Bargetzi discloses of non-textual component of the visual indicator includes a diagram of the device displayed on the display, the diagram illustrating the physical location of the sensor (as shown in Fig. 7 and [0377] of Bargetzi, the proximity sensors are being shown in a diagram, where the sensors are indicated in the room of their physical location.)
Partio and Li and Bargetzi analogous art because both references concern tracking user behavior on a screen.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Partio’s tracking historical signal of a sensor with tracking historical usage data of the device for the user with particular user’s profile registration as taught by Li with diagram showing the location of the sensors as taught by Bargetzi.  The motivation for doing so would have been to  discern the presence or location of a user, which can assist in determining which room the command to the controllable device is directed towards so the user can easily locate where the sensors are ([0377] of Bargetzi).
 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Partio et al (US 20150304786 A1) in view of Li et al (US 11044567 B1) and in further view of Mulvey et al (US 10748521 B1).
 	Referring to claim 9, Partio in view of Li disclose the method of claim 1.  Partio in view of Li do not specifically disclose “further comprising providing a success notification to the user in response to detecting user action and determining that data captured by the sensor subsequent to the user action has improved quality.”
	However, Mulvey discloses providing a success notification to the user in response to detecting user action and determining that data captured by the sensor subsequent to the user action has improved quality (col. 12, lines 27-43 of Mulvey, notification that the user had cleaned headset and made the sound quality better)
Partio and Li and Mulvey analogous art because both references concern tracking user behavior on a screen.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Partio’s tracking historical signal of a sensor with tracking historical usage data of the device for the user with particular user’s profile registration as taught by Li with quality of sensor items and notification of how to fix the quality issues of the sensor items as taught by Mulvey.  The motivation for doing so would have been to give feedback on how to fix and help better quality to the user to allow better usages of the device.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boyd et al (US 10721375 B1):  Systems and methods for detecting contamination on a sensor cover. In an example, an image sensor of a vehicle may be used to capture an image of an environment of the vehicle. A sensor cover may be positioned outwardly from the image sensor and may form a covered volume around at least a sensing surface of the image sensor. A light source may be positioned in the covered volume. A management module may be coupled with the image sensor. The management module may be configured to receive test image data of the environment generated by the image sensor while the light source is on, compare the test image data to baseline image data generated while the light source is off, and detect whether contamination exists on a surface of the sensor cover based on the comparison.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145